United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2519
                         ___________________________

                              Susan L. Greifzu-Hamric

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Nancy A. Berryhill, Acting Commissioner of Social Security

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: July 30, 2018
                               Filed: August 3, 2018
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

       Susan L. Greifzu-Hamric appeals from the order of the district court1 affirming
the termination of her disability insurance benefits based on a finding of substantial


      1
       The Honorable Noelle C. Collins, United States Magistrate Judge for the
Eastern District of Missouri, to whom the case was referred for final disposition by
consent of the parties pursuant to 28 U.S.C. § 535(c).
medical improvement. For reversal, she contends that the ALJ (1) failed to give
adequate weight to a treating physician’s opinion; (2) erred in her credibility finding
and RFC determination; and (3) relied on an improper vocational expert opinion
regarding the availability of work.2 Upon review, we reject Greifzu-Hamric’s
arguments, and conclude that substantial evidence supports the decision to terminate
benefits. See Delph v. Astrue, 538 F.3d 940, 945 (8th Cir. 2008). The judgment is
affirmed. See 8th Cir. R. 47B.
                       ______________________________




      2
        This court need not address arguments Greifzu-Hamric failed to present to the
district court. See Hepp v. Astrue, 511 F.3d 798, 806 (8th Cir. 2008).

                                         -2-